                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     AUSTIN RUGG and JENNIFER FISH,                     Case No. 17-cv-05010-BLF
                                         individually and on behalf of a class of
                                   8     similarly situated persons,
                                                                                            ORDER GRANTING IN PART AND
                                   9                    Plaintiffs,                         DENYING IN PART MOTION TO
                                                                                            DISMISS SECOND AMENDED
                                  10             v.                                         COMPLAINT, WITH LEAVE TO
                                                                                            AMEND IN PART AND WITHOUT
                                  11     JOHNSON & JOHNSON,                                 LEAVE TO AMEND IN PART
                                  12                    Defendant.                          [Re: ECF 62]
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs Austin Rugg and Jennifer Fish are consumers who allege that they were misled
                                  15   by the term “hypoallergenic” on labels of baby products manufactured by Defendant Johnson &
                                  16   Johnson (“J&J”). Plaintiffs seek to pursue claims on behalf themselves and other consumers of
                                  17   J&J baby products, specifically, a Nationwide Class and a California Class.
                                  18          J&J moves to dismiss the second amended complaint (“SAC”) under Federal Rules of
                                  19   Civil Procedure 12(b)(1) and 12(b)(6), for lack of subject matter jurisdiction and failure to state a
                                  20   claim, respectively.
                                  21          For the reasons discussed below, the motion is GRANTED IN PART AND DENIED IN
                                  22   PART, WITH LEAVE TO AMEND IN PART AND WITHOUT LEAVE TO AMEND IN PART.
                                  23    I.    BACKGROUND
                                  24          This action was filed by Plaintiff Rugg, a California citizen, in the Santa Clara County
                                  25   Superior Court on July 21, 2017. See Compl., ECF 1-2. Following removal of the action to
                                  26   federal district court and in response to a motion to dismiss by J&J, Rugg filed a first amended
                                  27   complaint (“FAC”) as of right. See FAC, ECF 32. The FAC added two additional named
                                  28   plaintiffs, California citizen Jennifer Fish and New Jersey Citizen Karen Sanchez. See FAC ¶¶ 32,
                                   1   40, ECF 32. J&J again moved to dismiss, and the Court granted that motion in part and permitted

                                   2   Plaintiffs to file the current SAC. See Prior Dismissal Order, ECF 57. The SAC names only Rugg

                                   3   and Fish as Plaintiffs; Sanchez has been dropped from the pleading. See SAC, ECF 60.

                                   4          Rugg bought two J&J products, Baby Bedtime Moisture Wash and Baby Bedtime Lotion,

                                   5   from a Target store in Santa Clara, California. SAC ¶ 24. In making those purchases, Rugg relied

                                   6   on label representations that the products were “hypoallergenic.” SAC ¶ 25. Fish bought two J&J

                                   7   products, Baby Head-to-Toe wash from a Bed Bath & Beyond store in San Francisco, and Baby

                                   8   Lotion from a Babies ‘R’ Us in Colma. SAC ¶ 33. In making those purchases, Fish relied on

                                   9   label representations that the products were “hypoallergenic.” SAC ¶ 34. Collectively, then,

                                  10   Plaintiffs Rugg and Fish purchased four J&J products. They seek to represent Nationwide and

                                  11   California classes of persons who purchased twenty-eight different products. SAC ¶ 84.

                                  12          Plaintiffs assert the following claims on behalf of the Nationwide Class or, in the
Northern District of California
 United States District Court




                                  13   alternative, the California Class: (1) Breach of Express Warranty under unspecified law;

                                  14   (2) Unjust Enrichment under unspecified law; (3) Unfair and Deceptive Acts and Practices under

                                  15   California’s Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750-1785, and “similar

                                  16   statutes”; (4) Violations of California’s False Advertising Law, Cal. Bus. & Prof. Code § 17500 et

                                  17   seq., and “similar statutes”; and (5) Violation of California’s Unfair Competition Law, Cal. Bus. &

                                  18   Prof. Code § 17200 et seq., and “similar statutes.”

                                  19    II.   RULE 12(b)(1) – LACK OF SUBJECT MATTER JURISDICTION

                                  20          J&J seeks dismissal under Rule 12(b)(1) with respect to all claims based on unpurchased

                                  21   products, claims based on unseen websites or advertisements, and claims for injunctive relief. J&J

                                  22   argues that Plaintiffs lack Article III standing to pursue those claims.

                                  23          “[T]he ‘irreducible constitutional minimum’ of standing consists of three elements.”

                                  24   Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Lujan v. Defs. of Wildlife, 504 U.S.

                                  25   555, 560 (1992)). “The plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable

                                  26   to the challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

                                  27   judicial decision.” Id. (citing Lujan, 504 U.S. at 560-61). “The plaintiff, as the party invoking

                                  28   federal jurisdiction, bears the burden of establishing these elements.” Id.
                                                                                          2
                                   1          A.      Unpurchased Products

                                   2          “There is no controlling authority in the Ninth Circuit on the issue of whether a named

                                   3   plaintiff in a class action has standing to assert claims based on products he or she did not

                                   4   purchase.” Shank v. Presidio Brands, Inc., No. 17-CV-00232-DMR, 2018 WL 510169, at *6

                                   5   (N.D. Cal. Jan. 23, 2018). “Courts have split on the question of whether actual purchase is

                                   6   required to establish standing.” Id. (collecting cases). “The majority of courts hold that a plaintiff

                                   7   may have standing to assert claims for unnamed class members based on products he or she did

                                   8   not purchase so long as the products and alleged misrepresentations are substantially similar.” Id.

                                   9   (internal quotation marks and citation omitted). This Court has followed the majority approach,

                                  10   holding that in the context of labeling claims, the plaintiff must “allege facts establishing that

                                  11   unpurchased products are so substantially similar to purchased products as to satisfy Article III

                                  12   requirements.” Romero v. Flowers Bakeries, LLC, No. 14-CV-05189-BLF, 2015 WL 2125004, at
Northern District of California
 United States District Court




                                  13   *5 (N.D. Cal. May 6, 2015) (internal quotation marks and citation omitted). “In considering

                                  14   whether unpurchased products are sufficiently similar to purchased products to satisfy Article III,

                                  15   the Court considers factors that include whether the challenged products are of the same kind,

                                  16   whether they are comprised of largely the same ingredients, and whether each of the challenged

                                  17   products bears the same alleged mislabeling.” Id. (internal quotation marks and citation omitted).

                                  18          The twenty-eight products at issue fall into three general categories: washes and wash

                                  19   cloths; hair; and lotions and creams. See SAC ¶ 84. These twenty-eight products are formulated

                                  20   with different combinations of sixty-seven ingredients that are “known skin sensitizers.” Id. The

                                  21   Court expressed concern at the hearing that, given the products’ different purposes and different

                                  22   formulations, Plaintiffs have not alleged facts establishing that the four purchased products are

                                  23   sufficiently similar to the twenty-four unpurchased products to confer standing on Rugg and Fish

                                  24   to sue on the unpurchased products. Plaintiffs’ counsel stated that the SAC was intended to allege

                                  25   that each of the twenty-eight products contains one or more of four specific ingredients,

                                  26   Polysorbate 20, Tetrasodium ETDA, Phenoxyethanol, and Sodium Benzoate. Hrg. Tr. 23:1-18,

                                  27   ECF 72. Plaintiffs’ counsel argued that the presence of one or more of these four ingredients in all

                                  28   twenty-eight products renders the twenty-four unpurchased products substantially similar to the
                                                                                          3
                                   1   four purchased products for Article III purposes. Id.

                                   2           If Plaintiffs’ claims clearly were limited to allegations that the inclusion of one or more of

                                   3   the four ingredients identified above rendered false J&J’s labeling of baby products as

                                   4   “hypoallergenic,” the Court might be persuaded to find that Plaintiffs have standing to sue on the

                                   5   unpurchased products, even though the products have different uses. However, Plaintiffs’ claims

                                   6   are not so limited as currently framed. It appears to the Court that Plaintiffs’ claims are based not

                                   7   just on the presence of one or more of the four ingredients identified above, but also on the

                                   8   presence of widely varying combinations of sixty-three other ingredients. The Court declines to

                                   9   find the requisite similarity if that is Plaintiffs’ theory.

                                  10           Accordingly, J&J’s motion to dismiss all claims based on unpurchased products is

                                  11   GRANTED WITH LEAVE TO AMEND. Plaintiffs are granted one final opportunity to allege

                                  12   facts showing that the unpurchased products are substantially similar to the purchased products.
Northern District of California
 United States District Court




                                  13           B.      Websites and Advertisements

                                  14           In its prior dismissal order, the Court observed that it was unclear whether Plaintiffs assert

                                  15   false advertising or other fraud-based claims based on advertisements or websites. See Prior

                                  16   Dismissal Order, ECF 57. The Court held that to the extent that they do assert such claims,

                                  17   Plaintiffs have failed to allege that they viewed and relied on such advertisements or websites. See

                                  18   Letizia v. Facebook Inc., 267 F. Supp. 3d 1235, 1244 (N.D. Cal. 2017) (collecting cases requiring

                                  19   “plaintiffs to allege they actually saw and relied on alleged misrepresentations” to bring UCL

                                  20   claim based on false advertising). In the SAC, Plaintiffs continue to refer to alleged

                                  21   misrepresentations on J&J’s website and advertising, but they have not added any facts suggesting

                                  22   that they viewed or relied on the website or advertising. In their opposition, Plaintiffs clarify that

                                  23   “they are suing based on these on-the-label ‘hypoallergenic’ representations.” Pls.’ Opp. at 18,

                                  24   ECF 67.

                                  25           J&J’s motion to dismiss claims based on J&J’s website and advertising is GRANTED

                                  26   WITHOUT LEAVE TO AMEND.

                                  27           Plaintiffs assert in their opposition that even though they do not assert claims based on

                                  28   J&J’s website and advertisements, their allegations regarding the website and advertisements bear
                                                                                             4
                                   1   on their labeling claims. The Court has not stricken those allegations. The relevance of J&J’s

                                   2   website and advertising to labeling claims is not an issue amenable to resolution on a motion to

                                   3   dismiss.

                                   4          C.      Injunctive Relief

                                   5          With respect to Plaintiffs’ claims for injunctive or declaratory relief, “[a] plaintiff must

                                   6   demonstrate constitutional standing separately for each form of relief requested.” Davidson v.

                                   7   Kimberly-Clark Corp., 889 F.3d 956, 967 (9th Cir. 2018). “To establish standing to seek

                                   8   injunctive relief or declaratory relief, a plaintiff must show he is under threat of suffering ‘injury

                                   9   in fact that is concrete and particularized and that the threat must be actual and imminent, not

                                  10   conjectural or hypothetical.” N.Y. v. San Ramon Valley Unified Sch. Dist., No. 17-CV-03906-

                                  11   MMC, 2018 WL 2463243, at *2 (N.D. Cal. June 1, 2018) (internal quotation marks, citation, and

                                  12   alterations omitted).
Northern District of California
 United States District Court




                                  13          Under certain circumstances, a previously deceived consumer who brings a false

                                  14   advertising claim can allege that her inability to rely on the defendant’s future advertising can

                                  15   constitute an injury sufficient to grant Article III standing to seek prospective relief. Davidson,

                                  16   889 F.3d at 967. In Davidson, the Court found that the plaintiff, who had brought suit based on

                                  17   the defendant’s allegedly false representations that its bathroom wipes were “flushable,” had

                                  18   standing to seek injunctive relief where she alleged that she: continued to desire to purchase wipes

                                  19   suitable for disposal in a household toilet; would purchase truly flushable wipes manufactured by

                                  20   the defendant if it were possible; regularly visited stores where the defendant’s flushable wipes

                                  21   were sold; and continually saw the defendant’s flushable wipes packaging but had no way of

                                  22   determining the truth of the representation that the wipes were “flushable.” Id. at 970-71.

                                  23          The Court previously found that Plaintiffs’ allegations in the FAC that they “would

                                  24   consider” buying J&J’s products were insufficient to bring their claim for injunctive relief within

                                  25   the holding of Davidson. See Prior Dismissal Order, ECF 57. Plaintiffs now allege that they

                                  26   “continue[ ] to desire to purchase hypoallergenic personal care products” and “regularly visit[ ]

                                  27   stores where J&J’s products are sold,” but that they have “no way of determining the truth of the

                                  28   representation that the products are hypoallergenic.” SAC ¶¶ 29-31, 38-40. These allegations are
                                                                                          5
                                   1   adequate to confer standing on Plaintiffs to seek injunctive relief.

                                   2          J&J argues that, unlike the plaintiff in Davidson who could not determine whether the

                                   3   defendant’s wipes were flushable by looking at the packaging, Rugg and Fish can determine

                                   4   whether a particular baby product contains one or more of the identified ingredients simply by

                                   5   looking at the packaging. This argument is unpersuasive because, as discussed below, Plaintiffs

                                   6   do not allege that the presence of the identified ingredients in any amount renders a product non-

                                   7   hypoallergenic. Plaintiffs allege that the presence of such an ingredient in sufficiently high

                                   8   concentrations renders a product non-hypoallergenic. The packaging does not specify the amount

                                   9   or concentration of each ingredient.

                                  10          The motion to dismiss Plaintiffs’ claim for injunctive relief for lack of standing is

                                  11   DENIED.

                                  12    II.   RULE 12(b)(6) – FAILURE TO STATE A CLAIM
Northern District of California
 United States District Court




                                  13          Plaintiff’s factual allegations are accepted as true for purposes of the motion to dismiss

                                  14   under Rule 12(b)(6). See Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir.

                                  15   2011). Even so, J&J asserts that Plaintiffs fail to state a claim because their definition of

                                  16   “hypoallergenic” is unreasonable and they have not alleged facts sufficient to satisfy Federal Rule

                                  17   of Civil Procedure 9(b). In evaluating these arguments, the Court applies the well-known standard

                                  18   articulated by the Supreme Court in Iqbal and Twombly: while a complaint need not contain

                                  19   detailed factual allegations, it “must contain sufficient factual matter, accepted as true, to ‘state a

                                  20   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

                                  21   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when it

                                  22   “allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  23   alleged.” Id.

                                  24          A.       Definition of “Hypoallergenic”

                                  25          The Court dismissed the FAC in large part because Plaintiffs’ definition of

                                  26   “hypoallergenic” was unreasonable and implausible. See Prior Dismissal Order, ECF 57. Among

                                  27   other things, Plaintiffs alleged that consumers believe that a hypoallergenic product “does not

                                  28   contain any skin sensitizers.” FAC ¶ 63. Plaintiffs defined “skin sensitizer” as “a substance that
                                                                                           6
                                   1   causes sensitization by skin contact in a substantial number of persons based on human evidence

                                   2   or appropriate animal testing.” FAC ¶ 59. Plaintiffs also asserted that consumers “believe and

                                   3   expect that a product that is labeled as hypoallergenic contains no ingredients known to produce a

                                   4   negative reaction – skin irritation, skin corrosion, eye damage, birth defects, cancer, genetic

                                   5   mutations, etc.” FAC ¶ 68. The Court concluded that Plaintiffs’ definition of “hypoallergenic”

                                   6   was “wholly unrelated to the concept of allergic reaction, which is at the heart of the dictionary

                                   7   definitions of hypoallergenic.” Prior Dismissal Order at 5, ECF 57.

                                   8           In the SAC, Plaintiffs set forth a “Reasonable consumer definition” of “hypoallergenic” as

                                   9   follows: “A reasonable consumer believes that a product labeled as ‘hypoallergenic’ does not

                                  10   contain skin allergens in an amount that can be reasonably be expected to induce an allergic

                                  11   response in a significant number of people.” SAC ¶ 53. The Court finds this definition to be

                                  12   reasonable and plausible. However, the SAC does not stop there. In the next paragraph, Plaintiffs
Northern District of California
 United States District Court




                                  13   allege the “dictionary definition of ‘hypoallergenic.’” SAC ¶ 54. In the paragraph after that,

                                  14   Plaintiffs allege the “scientific and regulatory definition of ‘hypoallergenic.’” SAC ¶ 55. The

                                  15   following paragraphs contain a bewildering amount of information regarding “Category 1 skin

                                  16   sensitizers.” SAC ¶¶ 56-82. The SAC also alleges that J&J’s “hypoallergenic” products “all

                                  17   contain known skin or eye irritants, carcinogens, teratogens, mutagens, or pollutants.” SAC ¶ 87.

                                  18           At the hearing, the Court raised the disconnect between the definition of “hypoallergenic”

                                  19   set forth in paragraph 53 and other allegations in the SAC. Plaintiffs’ counsel stated that the only

                                  20   definition of “hypoallergenic” asserted by Plaintiffs is that set forth in paragraph 53, and stated

                                  21   that he “would accept the Court’s invitation to amend the complaint to remove or delete” other

                                  22   allegations that made that unclear. Hrg. Tr. 21:5-20, ECF 72.

                                  23           Accordingly, the motion to dismiss is GRANTED WITH LEAVE TO AMEND as to all

                                  24   claims based on Plaintiffs’ definition of the term “hypoallergenic” so that Plaintiffs may clarify

                                  25   their definition.

                                  26           B.      Rule 9(b)

                                  27           Finally, J&J argues that Plaintiffs’ claims are subject to dismissal for failure to comply

                                  28   with the heightened pleading requirements of Federal Rule of Civil Procedure 9(b). Rule 9(b)
                                                                                          7
                                   1   requires that where a claim is grounded in fraud, the circumstances constituting the fraud must be

                                   2   alleged with particularity. Fed. R. Civ. P. 9(b); See Kearns v. Ford Motor Co., 567 F.3d 1120,

                                   3   1124-25 (9th Cir. 2009). The Court previously dismissed Plaintiffs’ fraud-based claims – that is,

                                   4   all claims except Claim 1 – for failure to satisfy Rule 9(b). Among other things, the Court found

                                   5   that Plaintiffs had not adequately alleged which of the products at issue contained which of the

                                   6   ingredients at issue. Plaintiffs have cured that defect by providing a chart identifying which

                                   7   ingredients are contained in which products.

                                   8          J&J argues that Plaintiffs’ chart is insufficient because it does not allege what amount of

                                   9   each ingredient is required to render it an allergen, and does not allege what amount of each

                                  10   ingredient is contained in each of the accused products. The Court is not persuaded that the degree

                                  11   of specificity suggested by J&J is required at the pleading stage. The Court understands Plaintiffs

                                  12   to be alleging that the identified ingredients are present in the identified products in amounts
Northern District of California
 United States District Court




                                  13   sufficient to cause an allergic response, and thus that the identified products are not properly

                                  14   labeled as “hypoallergenic.” See SAC ¶¶ 65-66.

                                  15          This case is distinguishable from Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074 (N.D.

                                  16   Cal. 2017), cited by J&J. In Hadley, the plaintiff claimed that the defendant’s labeling of cereals

                                  17   as “healthy” was misleading because the cereals contained excessive added sugar. Id. at 1090.

                                  18   The district court found the plaintiff’s allegations to be insufficiently specific because the plaintiff

                                  19   did not allege how much added sugar would be so excessive as to render a cereal unhealthy, or

                                  20   how much added sugar the cereals at issue in the lawsuit contained. Id. at 1090-91. The district

                                  21   court observed that the plaintiff presumably conducted a Rule 11 investigation before filing suit,

                                  22   and that “unless Plaintiff’s claims are groundless, Plaintiff must have access to at least some

                                  23   knowledge concerning the amount of added sugar in Plaintiff’s products.” Id. at 1091. Unlike

                                  24   Hadley, in which the plaintiff provided no concrete measure by which to judge the defendant’s

                                  25   alleged wrongdoing, Plaintiffs in the present case have alleged that J&J’s challenged products

                                  26   include the identified ingredients in amounts sufficient to cause an allergic reaction, rendering

                                  27   fraudulent the labeling of the products as “hypoallergenic.” Those allegations are sufficient for

                                  28   pleading purposes.
                                                                                          8
                                   1          As discussed above, Plaintiffs have not demonstrated that they have standing to pursue

                                   2   claims based on unpurchased products. However, that is a deficiency separate from J&J’s

                                   3   challenge based on failure to allege fraud with sufficient particularity. The motion to dismiss for

                                   4   failure to satisfy Rule 9(b) is DENIED.

                                   5    IV.   ORDER

                                   6          (1)     J&J’s motion to dismiss is GRANTED IN PART AND DENIED IN PART, WITH

                                   7                  LEAVE TO AMEND IN PART AND WITHOUT LEAVE TO AMEND IN

                                   8                  PART, as set forth above;

                                   9          (2)     Any amended complaint shall be filed on or before January 22, 2019; and

                                  10          (3)     Leave to amend is granted only as to the defects alleged herein – Plaintiffs may not

                                  11                  add new claims or parties without express leave of the Court.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: January 7, 2019

                                  14                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  15                                                   United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        9
